Over the protest of plaintiff in error, the trial court reduced the issues for the jury to a single one involving only discovered peril, and this court, by the affirmance, approves that action. I dissent, believing that, under the pleadings and evidence, the question raised as to the railway company's primal negligence in the manner of operating the car was not so swallowed up in or superseded by the new duties imposed under the doctrine of discovered peril as to have become eliminated from the cause. Indeed, the evidence tended strongly to show that the very high speed of the car, which the jury might well have found negligent in the circumstances, was itself the cause of plaintiff in error's being placed in peril, and that it continued without material interruption until the collision, thereby directly bringing about the injury.
A legal anomaly seems to me to arise when you say that one's negligence in the first instance may itself bring about and persist unabated through the subsequent development termed discovered peril, in such way as to furnish a proximate cause of an injury, and yet that it has nothing to do with this result because superseded by the latter condition and the rules of law appertaining to it.
After having properly pleaded the matter, plaintiff in error unsuccessfully requested the trial court to submit these two issues to the jury: "(1) `Was the defendant, Galveston-Houston Electric Railway Company, and its servants, negligent in operating its car under the circumstances, at the rate of speed it was operating same at the time it neared the crossing at which the collision with the truck, driven by plaintiff, occurred?' (2) Was such negligence, if any, a proximate cause of the injury?"
I think the refusal to submit these inquiries was error. The estimates made by the witnesses as to the speed of the car as it approached the crossing ranged between 30 and 45 miles per hour, instead of 30 to 40 miles, as recited in the majority opinion, but the, practically undisputed testimony is that it would have been impossible to stop it within 300 feet if going as fast as the minimum of these estimates, 30 miles an hour
Now the great weight of the evidence further is that the operatives ran the car up to within 300 feet or less of the crossing before applying the brakes at all or making any effort to even slow it down; that is, to a point where it could not have been stopped at the rate of speed it was running in time to avoid the collision, discovered peril or no discovered peril after that time. How, then, can it still be said that this high rate of speed had nothing to do with the accident, when the evidence further showed that the crossing was a dangerous one, approached at an angle of 41 degrees, and with at least some obstructions from the sign, and the row of telegraph poles interfering with the view of each other of those converging upon it as shown here?
The situation on the ground was unusual and fraught with danger, notwithstanding the fact that the country in the vicinity was open prairie as stated in the majority opinion. It further correctly recites that the telegraph poles and the large sign, according to his distance and position, obstruct the view of a person approaching the crossing on the highway from the south. This highway was the main thoroughfare between Houston and Galveston, and the evidence does show that at least one other automobile was using it near this crossing about or near the time of this accident. Furthermore, it is undisputedly shown that there was a hood on plaintiff in error's truck over where he *Page 272 
was sitting, and that, owing to the relative positions of the two converging conveyances and the angle between them, it was necessary for him to turn and look backward in order to see an interurban car approaching the intersection from Galveston. The collision occurred in July, on Saturday about noon, the very time of the day, week, and year when the travel along there was shown to be usually extremely heavy. The defendant in error was shown to have known all of these conditions, being familiar with the lay of the land, accustomed to operate its trains many times daily over the scene, and its operatives having admitted seeing the truck driver in this instance all along for many hundreds of yards down the road.
In this state of the evidence, while agreeing that the question of negligence in the speed at which the car was being operated was one of fact, it seems to me there was ample room for ordinary minds to have concluded that the 30 to 45 mile dash so close upon that crossing was negligent; indeed, that under such conditions the railway company might reasonably have anticipated that this or some like accident might and probably would occur as a result of such high speed, and if so the issue should have gone to the jury. Washington v. Ry. Co., 90 Tex. 314320,38 S.W. 764.
In this connection, while there is no attack made in this court on the text of the trial court's charge on discovered peril, it contains affirmative error, as is apparent from the portions of it I have underscored as follows:
"In determining your answer to the foregoing special issue No. 1, submitted to you, you will be guided by the following instructions: If you find from the evidence that the motorman in charge of the interurban car actually knew that the plaintiff was in danger, that is to say, that the motorman actually knew that the plaintiff was unaware of the approach of the interurban to the crossing, and if you further find that the motorman realized, under all the circumstances then attending, that plaintiff would probably go upon the crossing and a collision take place, and that the motorman, after having such knowledge, if you find he had the same, and so realizing, if you find he did so realize, could have prevented the collision by the use of means at hand, consistent with the safety of the interurban car and its passengers, and failed to do so, then you will answer special issue No. 1 in the affirmative, that is, "Yes," but unless you find the facts so to be, you will answer said issue in the negative, that is, "No."
This is not the law of discovered peril; on the contrary, it is the duty of the trainmen to act if the peril is only probable; they cannot wait until they actually know the man is in danger, but their duty arises if it reasonably appears to them, or they can reasonably infer, that he is coming into danger. Ry. Co. v. Finn, 101 Tex. 511, 109 S.W. 918; Ry. Co. v. Dumas (Tex.Civ.App.) 149 S.W. 547; Higginbotham v. Ry. (Tex.Civ.App.) 155 S.W. 1025; Hines v. Arrant (Tex.Civ.App.) 225 S.W. 770; Ry. Co. v. ford (Tex.Civ.App.) 237 S.W. 655; Electric Co. v. Antonini (Tex.Civ.App.) 152 S.W. 841.
This erroneous instruction of the court but emphasizes what I think brought about a miscarriage of justice in this cause. With nothing before them except the discovered peril issue, the jury simply concluded (under some testimony from the operatives so tending) that the motorman did not actually know that the truck driver was oblivious of the approach of the interurban, and was going to attempt to cross the track until the car was within less than 300 feet of the crossing, and that he then did everything in his power, but it was too late to prevent the injury.
This result clearly indicates that the real cause of the accident, as at first indicated, lay in the rapid rate of speed at which the interurban car ran so closely up to the crossing. Surely after that appears, the mischief thereby done cannot be justly excused by simply shifting to the other foot, and saying that the operatives then for the first time actually knew and realized the man's peril, and unsuccessfully did everything in their power to avoid injuring him.
Neither was plaintiff in error shown to have been guilty of contributory negligence as a matter of law in his manner of approaching the crossing, or going upon it without looking or listening for a train. To say the most concerning it, if raised at all by the evidence, that question also was one for the jury. The court likewise failed to submit it, and plaintiff in error excepted. He directly testified that he did look and listen, and no one testified that he did not. Even a failure to look and listen is not of itself negligence as matter of law, to say nothing of the further inquiry as to whether or not, if negligence, it was also a contributing cause of the injury. Trochta v. Ry. (Tex.Com.App.) 218 S.W. 1038; Ry. v. Harrington, (Tex.Com.App.) 235 S.W. 189; Kirksey v. Traction Co., 110 Tex. 190, 217 S.W. 139.
As stated, no issue or charge of any sort on contributory negligence was given. In such circumstances it was sufficient for plaintiff in error, in his written objections to the charge as given, to call attention to the omission, and request the submission of the matter, as the record shows he did. Foster v. Atlir (Tex.Com.App.) 215 S.W. 955; Moore v. Pierson, 100 Tex. 113, 94 S.W. 1132; Liddell v. Gordon (Tex.Com.App.) 254 S.W. 1098,
I agree with the conclusions of the majority on the questions not herein discussed. In my opinion the judgment should have been reversed and the cause remanded for trial on the negligence issues referred to. *Page 397